DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-17 responded on December 29, 2020 are pending,  claims 1, 4, 10 and 12 are amended.
Terminal Disclaimer
The terminal disclaimer filed on December 29, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,405,257 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pg. 14, filed December 29, 2020, with respect to the rejection(s) of claims 1, 4 and 12 have been considered but are moot because the arguments do not apply to the additional reference being used in the current rejection.
Applicant’s arguments, see pg. 12, filed December 29, 2020, with respect to the objection(s) of claim(s) 4 and 12 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. (US 2014/0295827 A1, hereinafter "Tesanovic") in view of 3GPP TR 23.703 (published in February, 2014, hereinafter "3GPP") and Shen et al. (US 2009/0088164 A1, hereinafter "Shen").
Regarding to claim 1, Tesanovic discloses circuitry for a communications device, comprising:
transmitter circuitry (Tesanovic, Fig. 9 904 Tx) configured to transmit signals to one or more other communications devices via a wireless access interface in accordance with a device-to-device communications protocol (Tesanovic, Fig. 2A 208-1, 280-2 and 208-3 ; [0042] Communication between UEs  Proximity Services, also often referred to as device-to-device (D2D) communication which is wireless communication) the wireless access interface being provided for transmitting signals to an infrastructure equipment of a mobile communications network when within a radio coverage area of the infrastructure equipment (Tesanovic, [0044-45] a wireless communication system 200 comprises base station 202 (i.e. infrastructure equipment) with coverage 204 (i.e. radio coverage), and terminal 208-1 (i.e. communications device) is within the coverage of base station 202); 
(Tesanovic, Fig. 9 904 Rx) configured to receive signals from the one or more other communications devices via the wireless access interface, the wireless access interface being for receiving signals from the infrastructure equipment of the mobile communications network when within the radio coverage area of the infrastructure equipment (Tesanovic, [0045-46] Each of the terminals 208-2, 208-3 is assumed to be in proximity of terminal 208-1, the out-of-coverage terminal transmitting a request to establish D2D link to terminal 208-1 (i.e. receive signals from other communications devices); terminal 208-1 is within the coverage 204 of the base station 202 and the in-coverage terminal communicates its serving base station (i.e. receive signals from infrastructure equipment)), and 
controller circuitry (Tesanovic, Fig. 9 906) configured to control the transmitter circuitry and the receiver circuitry to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals (Tesanovic, [0080] transmitter/receiver unit(s) 904 connected to at least one antenna 902 (together defining a communication unit) and a controller 906), and the controller circuitry is configured with the transmitter circuitry and the receiver circuitry (Tesanovic, [0080] the transmitter and receiver unit connected to a controller 904 and configured to perform various functions)
transmit signals representing the data (Tesanovic, [0046] when an out-of-coverage terminal has data to be transmitted or requires a service, the in-coverage terminal then requests its serving base station) to one or more in-coverage communications devices forming with the communications device a group (Tesanovic, [0045] Each of the terminals 208-2, 208-3 is assumed to be in proximity of terminal 208-1, terminals 208-1, 208-2 and 208-3 form a D2D communication group), one of the in-coverage communications devices acting as an active relay node (Tesanovic, Fig. 2 208-1 (i.e. relay node)) for the communications device, so that the in-coverage communications device is able to transmit signals representing the data to the infrastructure equipment of the mobile communications network, and 
receive signals representing the data from the in-coverage communications device acting as the active relay node (Tesanovic, [0056] terminal 208-3 (i.e. out of coverage communication device) may communicate with base station 202 via a D2D link to (relay) terminal 208-1 (i.e. an active relay node)), wherein the signals transmitted to the in-coverage communications device and the signals from the in-coverage communications device acting as the active relay nodes are transmitted via predetermined communications resources (Tesanovic, [0024] the wireless communication system comprising one or more base stations each configured to provide a corresponding coverage in use (i.e. predetermined communications resources)) according to the device-to-device communications protocol, the signals transmitted to the in-coverage communications device being received according to the device-to-device communications protocol, wherein the signals transmitted by the communications device or received by the communications device (Tesanovic, [0056] terminal 208-3 may communicate with base station 202 via a D2D link to (relay) terminal 208-1 (i.e. receive and transmit via Device to device protocol)). 
Tesanovic does not explicitly disclose the signals transmitted by the communications device or received by the communications device include an identifier 
3GPP from the same field of invention discloses the signals transmitted by the communications device or received by the communications device include an identifier which identifies a connection between the communications device and the in-coverage communications device acting as the active relay node (3GPP, [6.4.4.2.4] ProSe is a unicast service for UE to connect a network relay, ProSe direct Connection Identity is used to identify each ProSe direct connection between the two UEs).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and an unicast identifier disclosed by 3GPP to make this modification in order to provide ProSe communication discovery ([6.4.4.2], 3GPP).
Tesanovic in view of 3GPP does not explicitly disclose wherein the one of the in-coverage communications devices stops being the active relay node for the communications device and is replaced by another one of the in-coverage communications devices when a received signal strength of the signals transmitted by the communications device and received by the another one of the in-coverage communications devices exceeds the received signal strength of the signals received by the one of the in-coverage communications devices. 
Shen from the same field of endeavor discloses wherein the one of the in-coverage communications devices stops being the active relay node for the communications device and is replaced by another one of the in-coverage communications devices when a received signal strength of the signals transmitted by the communications device and (Shen, Fig. 3 [0049] a handover process of a mobile station from a relay station RS1 (i.e. stops being the active relay node) to a relay station RS2 (i.e. another in-coverage node) under same base station, compares the signal strength and then determines whether it is required to perform relay handover to the mobile station).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Shen’s system for relay node selection into Tesanovic’s relay process as modified by 3GPP with a motivation to make this modification in order to enable the base station to identify the relay station ([0047], Shen).
Regarding claim 2, Tesanovic does not explicitly disclose wherein the identifier is a unicast identifier, which identifies the connection between the communications device and the in-coverage communications device acting as an active relay node. 3GPP further discloses wherein the identifier is a unicast identifier, which identifies the connection between the communications device and the in-coverage communications device acting as an active relay node (3GPP, [6.4.4.2.4] ProSe is a unicast service for UE to connect a network relay, ProSe direct Connection Identity is used to identify each ProSe direct connection between the two UEs).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic 
Regarding claim 3, Tesanovic does not explicitly disclose wherein the identifier identifies the group of communications devices comprising the communications device and the one or more in-coverage communications devices. 3GPP further discloses wherein the identifier identifies the group of communications devices comprising the communications device and the one or more in-coverage communications devices (3GPP, [6.4.4.2.2] ProSe Group Identity is used to identify one ProSe group. ProSe Group identity is transport identity).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and an unicast identifier disclosed by 3GPP to make this modification in order to provide ProSe communication discovery ([6.4.4.2], 3GPP).
Regarding claim 4, Tesanovic discloses circuitry for a communications device, comprising 
transmitter circuitry (Tesanovic, Fig. 9 904 Tx) configured to transmit signals to one or more other communications devices via a wireless access interface in accordance with a device-to-device communications protocol (Tesanovic, Fig. 2A 208-1, 280-2 and 208-3 ; [0042] Communication between UEs  Proximity Services, also often referred to as device-to-device (D2D) communication which is wireless communication) and to transmit signals via the wireless access interface to an infrastructure equipment of a mobile communications network when within a radio coverage area of the infrastructure equipment (Tesanovic, [0044-45] a wireless communication system 200 comprises base station 202 (i.e. infrastructure equipment) with coverage 204 (i.e. radio coverage), and terminal 208-1 (i.e. communications device) is within the coverage of base station 202); 
receiver circuitry (Tesanovic, Fig. 9 904 Rx) configured to receive signals from the one or more other communications devices via the wireless access interface in accordance with the device-to-device communications protocol and to receive signals via the wireless access interface from the infrastructure equipment of the mobile communications network when within the radio coverage area of the infrastructure equipment (Tesanovic, [0045-46] Each of the terminals 208-2, 208-3 is assumed to be in proximity of terminal 208-1, the out-of-coverage terminal transmitting a request to establish D2D link to terminal 208-1 (i.e. receive signals from other communications devices); terminal 208-1 is within the coverage 204 of the base station 202 and the in-coverage terminal communicates its serving base station (i.e. receive signals from infrastructure equipment)), and 
controller circuitry (Tesanovic, Fig. 9 906) for controlling the transmitter circuitry and the receiver circuitry to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals (Tesanovic, [0080] transmitter/receiver unit(s) 904 connected to at least one antenna 902 (together defining a communication unit) and a controller 906), and the transmitter and the receiver are configured with the controller circuitry to (Tesanovic, [0080] the transmitter and receiver unit connected to a controller 904 and configured to perform various functions)
(Tesanovic, [0056] terminal 208-3 (i.e. out of coverage communication device) may communicate with base station 202 via a D2D link to (relay) terminal 208-1); 
transmit the signals representing the data received from the out-of-coverage communications device to the infrastructure equipment (Tesanovic, [0044-45] when an out-of-coverage terminal 208-2 and 208-3 has data to be transmitted or requires a service, the in-coverage terminal 208-1 then requests its serving base station), or 
receive the signals from the infrastructure equipment representing the data for the out-of-coverage communications device (Tesanovic, [0056] terminal 208-3 may communicate with base station 202 via a D2D link to (relay) terminal 208-1, therefore terminal 208-1 (i.e. in coverage communication device) is an active relay node) and 
transmit the signals to the out-of-coverage communications device (Tesanovic, [0046] when an out-of-coverage terminal has data to be transmitted or requires a service, the in-coverage terminal then requests its serving base station), the communications device acting as an active relay node for the out-of-coverage communications device (Tesanovic, [0045] Each of the terminals 208-2, 208-3 is assumed to be in proximity of terminal 208-1 as an active relay), wherein the signals received by the receiver from the out-of-coverage communications device and the signals transmitted by the communications device to the out-of-coverage communications device have been transmitted via predetermined communications resources of the wireless access interface according to the device-to-device communications protocol the signals transmitted by the (Tesanovic, [0045-46] Each of the terminals 208-2, 208-3 is assumed to be in proximity of terminal 208-1(i.e. receive signals from other communications devices); terminal 208-1 is within the coverage 204 (i.e. radio coverage) of the base station 202 and the in-coverage terminal then requests its serving base station (i.e. receive signals from infrastructure equipment)). 
Tesanovic does not explicitly disclose the communications device including an identifier which identifies the signals to the communications device. 
3GPP from the same field of invention discloses the communications device including an identifier which identifies the signals to the communications device (3GPP, [6.4.4.2.4] ProSe is a unicast service for UE to connect a network relay, ProSe direct Connection Identity is used to identify each ProSe direct connection between the two UEs).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and an unicast identifier disclosed by 3GPP to make this modification in order to provide ProSe communication discovery ([6.4.4.2], 3GPP).
Regarding claim 5, Tesanovic does not explicitly disclose wherein the identifier is a unicast identifier, which identifies the connection between the communications device and the in-coverage communications device acting as an active relay node. 3GPP further discloses wherein the identifier is a unicast identifier, which identifies the connection between the communications device and the in-coverage communications device acting as an active relay node (3GPP, [6.4.4.2.4] ProSe is a unicast service for UE to connect a network relay, ProSe direct Connection Identity is used to identify each ProSe direct connection between the two UEs).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and an unicast identifier disclosed by 3GPP to make this modification in order to provide ProSe communication discovery ([6.4.4.2], 3GPP).
Regarding claim 6, Tesanovic does not explicitly disclose wherein the identifier is a group identifier for the group of communications devices comprising the communications device and the one or more in-coverage communications devices. 3GPP further discloses wherein the identifier is a group identifier for the group of communications devices comprising the communications device and the one or more in-coverage communications devices (3GPP, [6.4.4.2.2] ProSe Group Identity is used to identify one ProSe group. ProSe Group identity is transport identity).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and an unicast identifier disclosed by 3GPP to make this modification in order to provide ProSe communication discovery ([6.4.4.2], 3GPP).
Regarding claim 7, Tesanovic and 3GPP disclose the circuitry of claim 6, but does not explicitly disclose wherein subject to predetermined conditions the communications device stops being the active relay node for the out-of-coverage communications device and is replaced by one of the other in-coverage communications devices.
Shen from the same field of invention discloses wherein subject to predetermined conditions the communications device stops being the active relay node for the out-of- (Shen, [0049] The arbitration criterion may be that the signal power is larger than a predetermined value, the relay station arbitrates and selects those mobile stations better for relay based on signal strength, and then determines whether to forward message).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Shen’s system for relay node selection into Tesanovic’s relay process as modified by 3GPP with a motivation to make this modification in order to enable the base station to identify the relay station ([0047], Shen).
Regarding claim 8, Tesanovic as modified by 3GPP and Shen discloses the circuitry of claim 7, Shen further discloses wherein the controller is configured in combination with the receiver circuitry and the transmitter circuitry to (Shen, Fig. 13 sending and receiving means)  
measure a signal strength of one or more signals transmitted by the out-of-coverage communications device (Shen, [0068] measuring signal strength of the message sent by the mobile station, a base station arbitration means for comparing signal strength measured by the relay station and the signal strength of the message sent by the mobile station measured by the base station measure means, so as to arbitrate whether relay handover is required), and 
transmit an indication of the measured signal strength to the infrastructure equipment for the infrastructure equipment to determine whether the predetermined conditions are satisfied for replacing the active relay node with the other in-coverage (Shen, Fig. 5 [0068] sends measurement report and determine to perform relay handover with other relay station ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Shen’s system for relay node selection into Tesanovic’s relay process as modified by 3GPP with a motivation to make this modification in order to enable the base station to identify the relay station ([0047], Shen).
Claims 12-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. (US 2014/0295827 A1, hereinafter "Tesanovic") in view of Liao et al. (US 2015/0029866 A1, hereinafter "Liao") and Shen et al. (US 2009/0088164 A1, hereinafter "Shen").
Regarding claim 12, Tesanovic discloses circuitry for a communications device, comprising 
transmitter circuitry (Tesanovic, Fig. 9 904 Tx) configured to transmit signals to one or more other communications devices via a wireless access interface in accordance with a device-to-device communications protocol (Tesanovic, [0042] Communication between UEs  Proximity Services, also often referred to as device-to-device (D2D) communication which is a wireless communication) and to transmit signals via the wireless access interface from the infrastructure equipment of a mobile communications network when within the radio coverage area of the infrastructure equipment (Tesanovic, [0044-45] a wireless communication system 200 comprises base station 202 (i.e. infrastructure equipment) with coverage 204 (i.e. radio coverage), and terminal 208-1 (i.e. communications device) is within the coverage of base station 202), 
(Tesanovic, Fig. 9 904 Rx) configured to receive signals from the one or more other communications devices via the wireless access interface in accordance with the device-to-device communications protocol and to receive signals via the wireless access interface from the infrastructure equipment of the mobile communications network when within the radio coverage area of the infrastructure equipment (Tesanovic, [0045-46] Each of the terminals 208-2, 208-3 is assumed to be in proximity of terminal 208-1(i.e. receive signals from other communications devices); terminal 208-1 is within the coverage 204 (i.e. radio coverage) of the base station 202 and the in-coverage terminal then requests its serving base station (i.e. receive signals from infrastructure equipment)), and 
controller circuitry (Tesanovic, Fig. 9 906) for controlling the transmitter circuitry and the receiver circuitry to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals (Tesanovic, [0080] transmitter/receiver unit(s) 904 connected to at least one antenna 902 (together defining a communication unit) and a controller 906), and the transmitter a circuitry and the receiver circuitry are configured with the controller circuitry to
receive the signals representing data transmitted by an out-of-coverage communications device which is not able to transmit signals to the infrastructure equipment (Tesanovic, [0044-45] when an out-of-coverage terminal 208-2 and 208-3 has data to be transmitted or requires a service, the in-coverage terminal 208-1 then requests its serving base station).
Tesanovic does not explicitly disclose measure a signal strength of one or more signals transmitted by the out-of-coverage communications device, and transmit an circuitry from the out-of-coverage communications device and the signals transmitted by the communications device the out-of-coverage communications device have been transmitted via predetermined communications resources of the wireless access interface according to the device-to-device communications protocol, and the signals can be received by one or more other in- coverage communications devices, which, with the out-of-coverage communications device and the communications device form a group of communications devices which communicate using the device - to-device communications protocol, and subject to predetermined conditions, to receive from the infrastructure equipment an indication that the communications device is to act as an active relay node for the out-of-coverage communications device.
Liao from the same field of endeavor discloses measure a signal strength of one or more signals transmitted by the out-of-coverage communications device (Liao, [0073,0077] UE initiates periodical monitoring operation on detection of a first relay discovery request when the relay UE receives traffic of ProSe communication from a serving network and estimate received signal strength of these received relay discovery), and transmit an indication of the measured signal strength to the infrastructure equipment, wherein the signals received by the receiver circuitry from the out-of-coverage communications device and the signals transmitted by the communications device the out-of-coverage communications device have been transmitted via predetermined communications resources of the wireless access interface according to the device-to-device communications protocol (Liao, [0073] UE initiates periodical monitoring operation on detection of a first relay discovery request when the relay UE receives traffic of ProSe communication from a serving network; [0154] the relay UE transmits a relay service; [0077] Remote US can select a relay UE based on signal strength), and the signals can be received by one or more other in- coverage communications devices, which, with the out-of-coverage communications device and the communications device form a group of communications devices which communicate using the device-to-device communications protocol (Liao, [0095,97] when remote UE moves out of the communicator range of a source UE (i.e. relay node)or out of coverage of the network, or when it loses active ProSe communication with the network. it moves out of the communicator range of a source UE or out of coverage of the network (i.e. predetermined condition), UE can estimate received signal strength of these received relay discovery requests and select a relay UE with the best signal strength), and subject to predetermined conditions, to receive from the infrastructure equipment an indication that the communications device is to act as an active relay node for the out-of-coverage communications device (Liao, [0095] when remote UE moves out of the communicator range of a source UE (i.e. relay node)or out of coverage of the network, or when it loses active ProSe communication with the network. it moves out of the communicator range of a source UE or out of coverage of the network as (i.e. predetermined condition)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and signal strength measurement disclosed by Liao to make this modification in order to 
Tesanovic in view of 3GPP does not explicitly disclose wherein the communications device stops being the active relay node for the out-of-coverage communications device and is replaced by one of the other in-coverage communications devices when a received signal strength of the signals transmitted by the out-of-coverage communications device and received by the other in-coverage communications device exceeds the received signal strength of the signals received by the communications device.
Shen from the same field of endeavor discloses wherein the communications device stops being the active relay node for the out-of-coverage communications device and is replaced by one of the other in-coverage communications devices when a received signal strength of the signals transmitted by the out-of-coverage communications device and received by the other in-coverage communications device exceeds the received signal strength of the signals received by the communications device (Shen, Fig. 5 a handover process of a mobile station from a relay station RSl to a relay station RS2 under same base station (i.e. in-coverage), compares the signal strength and then determines whether it is required to perform relay handover to the mobile station).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Shen’s system for relay node selection into Tesanovic’s relay process as modified by 3GPP with a motivation to make this modification in order to enable the base station to identify the relay station ([0047], Shen).

Liao from the same field of endeavor discloses the signals transmitted by the out-of-coverage communications device include identifier identifying a connection between the out-of-coverage communications device and the communications device (Liao, [0011] transmitting a relay discovery response including an identification of the UE, to the remote UE), and the identifier includes a unicast identifier, which identifies a connection between the communications device and the in-coverage communications device acting as an active relay node (Liao, [0011] including the identification of the UE, from the remote UE; and activating a relay function to start relaying traffic of Proximity).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and signal strength measurement disclosed by Liao to make this modification in order to provide high data rate, low latency, packet optimization, and improved system capacity and coverage ([0003], Liao).
Regarding claim 14, Tesanovic discloses the signals transmitted by the out-of-coverage communications device but does not explicitly disclose include an identifier identifying a connection between the out-of-coverage communications device (Liao, [0011] transmitting a relay discovery response including an identification of the UE, to the remote UE), and the communications device, and the identifier includes a group identifier for the group of communications devices comprising the communications device and the one or more in- coverage communications devices ([0071] Application Identity corresponding to a group and the members of the group can respond.).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and signal strength measurement disclosed by Liao to make this modification in order to provide high data rate, low latency, packet optimization, and improved system capacity and coverage ([0003], Liao).
Regarding claim 15, Tesanovic discloses wherein the controller circuitry is configured in combination with the receiver circuitry and the transmitter circuitry to, in response to receiving the indication that the communications device is to act as the active relay node, transmit the signals representing the data received from the out-of-coverage communications device to the infrastructure equipment (Tesanovic, [0044-45] when an
out-of-coverage terminal 208-2 and 208-3 has data to be transmitted or requires a service, the in-coverage terminal 208-1 then requests its serving base station); or receive the signals from the infrastructure equipment representing the data for the out-of-coverage communications device (Tesanovic, [0056] terminal 208-3 may communicate with base station 202 via a D2D link to (relay) terminal 208-1, therefore terminal 208-1 (i.e. in coverage communication device) is an active relay
node); and transmit the signals to the out-of-coverage communications device (Tesanovic, [0046] when an out-of-coverage terminal has data to be transmitted or requires a service, the in-coverage terminal then requests its serving base station).
Regarding claim 16, Tesanovic does not explicitly disclose the predetermined conditions include that the received signal strength of the signals transmitted by the out-of-coverage communications device and received by the other in-coverage communications device exceeds the received signal strength of the signals received by the communications device.
Liao from the same filed of endeavor discloses the predetermined conditions include that the received signal strength of the signals transmitted by the out-of-coverage communications device and received by the other in-coverage communications device exceeds the received signal strength of the signals received by the communications device (Liao, [0077, 95] when it moves out of the communicator range of a source UE or out of coverage of the network, or when it loses active ProSe communication with the network, UE estimate received signal strength of these received relay discovery [0097] signal strength of these received “relay discovery requests” and select a relay UE with the “best signal strength”).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Relay node disclosed by Tesanovic and signal strength measurement disclosed by Liao to make this modification in order to provide high data rate, low latency, packet optimization, and improved system capacity and coverage ([0003], Liao).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. (US 2014/0295827 A1, hereinafter "Tesanovic") in view of 3GPP TR 23.703 (published in February, 2014, hereinafter "3GPP"),  Shen et al. (US 2009/0088164 A1, hereinafter "Shen") and Liao et al. (US 2015/0029866 A1 hereinafter "Liao") and further in view of Ma et al. (US 2009/0303918 A1, hereinafter "Ma").
Regarding claim 17, Tesanovic does not explicitly disclose the predetermined conditions include whether the signal strength received by the in-coverage communications device acting as the relay node for the signals transmitted or received by the out-of-coverage communications device has fallen below a predetermined threshold.
Ma from the same field of endeavor discloses the predetermined conditions include whether the signal strength received by the in-coverage communications device acting as the relay node for the signals transmitted or received by the out-of-coverage communications device has fallen below a predetermined threshold (Ma, [0085] feeding at least some of these measurements back to a serving base station comprises; feeding back a list that includes all the preamble indexes whose strength measured by the RS are higher and/or lower than a pre-defined threshold).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Ma’s system for signal strength threshold into Tesanovic’s relay node as modified by Shen and Liao with a motivation to make this modification in order to provide enhanced system capacity, enhanced data rate and cell coverage, reduced MS transmit power requirements and allow less expensive power amplification ([0007], Ma).
Claim  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. (US 2014/0295827 A1, hereinafter " Tesanovic") in view of 3GPP TR 23.703 (published in February, 2014, hereinafter "3GPP") and Shen et al. (US 2009/0088164 A1, hereinafter "Shen") as applied to claim above, and further in view of Liao et al. (US 2015/0029866 A1).
Regarding claim 10, Tesanovic as modified by 3GPP and Shen discloses the circuitry of claim 7, Shen further discloses wherein the controller circuitry is configured in combination with the receiver circuitry and the transmitter circuitry to: (Shen, Fig. 12 sending and receiving means) 
receive, from the infrastructure equipment an indication, that one of the other in-coverage communications devices has been selected to be the active relay node in place of the communications device (Shen, Fig. 5 [0068] sends measurement report and determine to perform relay handover with other relay station ); 
but does not explicitly disclose in response to the received indication that one of the other in-coverage communications devices is to act as the active relay node for the out-of-coverage communications device, to stop transmitting the signals representing the data received from the out-of-coverage communications device, and receive the signals representing the data transmitted by the out-of-coverage communications device to the selected other in-coverage communications device, measure the signal strength of the received signals, and transmit the indication of the received signal strength to the infrastructure equipment, so that the infrastructure can select the communications device as the active relay node subject to the predetermined conditions.
(Liao, [0156] start relaying traffic of ProSe communication for the remote UE (i.e. out-of-coverage communications device) which announces relay discovery requests), to stop transmitting the signals representing the data received from the out-of-coverage communications device (Liao, [0156] remote UE moves out of coverage (i.e. stop transmitting the signals)), and 
receive the signals representing the data transmitted by the out-of-coverage communications device to the selected other in-coverage communications device (Liao, Fig. 10 Step 1015, remote UE send a second relay discovery request to relay UE, and activate a relay traffic), 
measure the signal strength of the received signals (Liao, [0073,0077] UE initiates periodical monitoring operation on detection of a first relay discovery request (i.e. measure the signal strength of the received signals)), and 
transmit the indication of the received signal strength to the infrastructure equipment, so that the infrastructure can select the communications device as the active relay node subject to the predetermined conditions. (Liao, [0095] when remote UE moves out of the communicator range of a source UE (i.e. relay node)or out of coverage of the network, or when it loses active ProSe communication with the network. it moves out of the communicator range of a source UE or out of coverage of the network (i.e. predetermined condition)).
.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. (US 2014/0295827 A1, hereinafter "Tesanovic") in view of 3GPP TR 23.703 (published in February, 2014, hereinafter "3GPP"), Shen et al. (US 2009/0088164 A1, hereinafter "Shen") and Liao et al. (US 2015/0029866 A1 hereinafter "Liao") and further in view of Ma et al. (US 2009/0303918 A1, hereinafter "Ma").
Regarding claim 9, Tesanovic as modified by 3GPP and Shen discloses the circuitry of claim 7, Liao  further discloses wherein the controller circuitry is configured in combination with the receiver circuitry and the transmitter circuitry to (Shen, Fig. 12 sending and receiving means) measure a signal strength of one or more signals transmitted by the out-of-coverage communications device (Shen, Fig. 5 [0068] Measuring signal strength). 
Tesanovic as modified by 3GPP and Shen does not explicitly disclose compare the signal strength with a predetermined threshold and subject to predetermined conditions, to transmit an indication of the measured signal strength to the infrastructure equipment, the predetermined conditions including whether the signal strength received by the communications device of the signals has fallen below the predetermined threshold. 
(Ma, [0085] feeding at least some of these measurements back to a serving base station comprises; feeding back a list that includes all the preamble indexes whose strength measured by the RS are higher and/or lower than a pre-defined threshold). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Ma’s system for signal strength threshold into Tesanovic’s relay node as modified by 3GPP, Shen with a motivation to make this modification in order to provide enhanced system capacity, enhanced data rate and cell coverage, reduced MS transmit power requirements and allow less expensive power amplification ([0007], Ma).
Regarding to claim 11, Tesanovic as modified by 3GPP, Shen and Liao discloses the circuitry of claim 10, Liao further discloses wherein the predetermined conditions include that the received signal strength of the signals transmitted by the out-of-coverage communications device (Liao, [0095, 97] when UE moves out of the communicator range of a source UE or out of coverage of the network, or when it loses active ProSe communication with the network. it moves out of the communicator range of a source UE or out of coverage of the network (i.e. predetermined condition); the UE can estimate received signal strength of these received relay discovery requests and select a relay UE with the best signal strength). 
Tesanovic as modified by 3GPP, Shen and Liao does not explicitly disclose received by the other in-coverage communications device exceeds the received signal strength of the signals received by the communications device. 
Ma discloses received by the other in-coverage communications device exceeds the received signal strength of the signals received by the communications device (Ma, [0085] feeding at least some of these measurements back to a serving base station comprises; feeding back a list that includes all the preamble indexes whose strength measured by the RS are higher and/or lower than a pre-defined threshold). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Ma’s system for signal strength threshold into Tesanovic’s relay node as modified by 3GPP, Shen and Liao with a motivation to make this modification in order to provide enhanced system capacity, enhanced data rate and cell coverage, reduced MS transmit power requirements and allow less expensive power amplification ([0007], Ma).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415